Bell, J.
The petition for certiorari contained no assignment of error upon the final judgment rendered by the justice of the peace in favor of the plaintiff, but excepted only to the overruling of the demurrer to the summons, the rejection of evidence, and “the overruling of the plea in abatement.” Since the petition for certiorari contained no assignment of error upon a final judgment, but complained only of rulings made upon the trial, the proceeding was invalid, and the judge of the *598superior court did not err in refusing the certiorari. Starnes v. Bacon, 25 Ga. App. 260 (3) (103 S. E. 39) ; Birdford Supply Co. v. Edwards, 16 Ga. App. 518 (85 S. E. 687) ; Sullivan v. Levy, 26 Ga. App. 319 (106 S. E. 19) ; City of Tallapoosa v. Brock, 143 Ga. 599 (2) (85 S. E. 755) ; Massengale v. Colonial Hill Co., 34 Ga. App. 807 (131 S. E. 299).
Decided January 15, 1931.
Rehearing denied February 28, 1931.
Charles W. Anderson, for plaintiff in error.
Noah J. Stone, contra..

Judgment affirmed.


Jenkins, P. J., and Stephens, J., concur.